Case 2:18-cv-09531-JLS-DFM Document 77-2 Filed 11/08/19 Page 1 of 2 Page ID #:670



   1   SCOTT A. KRONLAND (SBN 171693)
       skronland@altshulerberzon.com
   2   P. CASEY PITTS (SBN 262463)
   3   cpitts@altshulerberzon.com
       ALTSHULER BERZON LLP
   4   177 Post Street, Suite 300
       San Francisco, CA 94108
   5   Telephone: (415) 421-7151
       Facsimile: (415) 362-8064
   6
   7   IRA L. GOTTLIEB (SBN 103236)
       igottlieb@bushgottlieb.com
   8   BUSH GOTTLIEB, A Law Corporation
       801 North Brand Boulevard, Suite 950
   9   Glendale, California 91203-1260
 10    Telephone: (818) 973-3200
       Facsimile: (818) 973-3201
 11
       Attorneys for Defendant United Teachers Los Angeles
 12
 13                               UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 14
           THOMAS FEW,                                  CASE NO: 2:18-cv-09531-JLS-DFM
 15
 16                       Plaintiff,                    DECLARATION OF P. CASEY PITTS
                 v.                                     IN SUPPORT OF DEFENDANT
 17
                                                        UTLA’S OPPOSITION TO
 18        UNITED TEACHERS LOS ANGELES,                 PLAINTIFF’S MOTION TO DISMISS
           et al.,
 19
                                                        Hearing Date: Dec. 6, 2019
 20                              Defendants.            Hearing Time: 10:30 a.m.*
                                                        Location:     Courtroom 10A
 21
 22                                                     Hon. Josephine L. Staton
 23
 24
 25
 26
 27
       *
 28        The parties have submitted a request to waive oral argument on their motions for
           summary judgment.
                           DECLARATION OF P. CASEY PITTS ISO UTLA’S OPPOSITION TO
                      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 77-2 Filed 11/08/19 Page 2 of 2 Page ID #:671




   1         I, P. Casey Pitts, declare as follows:
   2         1.      I am a partner at Altshuler Berzon LLP and one of the counsel of
   3   record for Defendant United Teachers Los Angeles in this action. I have personal
   4   knowledge of the facts set forth in this Declaration, and I could and would testify
   5   competently about them if called as a witness in this matter.
   6         2.      Attached hereto as Exhibit A is a true and correct copy of the Alaska
   7   Superior Court, Third Judicial District’s October 3, 2019 Temporary Restraining
   8   Order issued in Alaska v. Alaska State Employees Association, No. 3AN-19-
   9   09971CI.
 10          I declare under penalty of perjury under the laws of the United States that the
 11    foregoing is true and correct. Executed on November 8, 2019, in San Francisco,
 12    California.
 13                                                        /s/P. Casey Pitts
 14                                                        P. Casey Pitts

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  1
                       DECLARATION OF P. CASEY PITTS ISO UTLA’S OPPOSITION TO
                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
